Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7, 8, 10-12, 14-16, 18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to 35 USC 103 rejection of claim(s) 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Objections
Claim 18 objected to because of the following informalities:  Line 2 appears to recite an extraneous ‘the’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 7, 8, 10, 11, 12, 14 rejected under 35 U.S.C. 103 as being unpatentable over Griot et al. (US 2016/0373976) in view of Palanisamy et al. (US 2018/0152984) in view of Jain et al. (US 2013/0083726).
For claim 7, Griot teaches: A mobile communication system, comprising:
a UE (User Equipment) configured to support CloT (Cellular Internet of Things) data transfer using a C-plane (Control plane) (see at least 0073, a UE (0070, may be CIOT UE) may request a connection to a combined SGN (C-SGN) node when it desires to connect for small data over control plane transmission, thus would know/indicate supporting small data over C-plane.  See at least fig. 6, UE comprises processor/memory); and
an MME (Mobility Management Entity) configured to receive, from the UE, an ATTACH REQUEST message, and send, to the UE, an ATTACH ACCEPT message indicating the MME supports the CloT data transfer using the C-plane (see at least 0077-0078 and fig. 7, a UE may send an attach request through a eNB to reach the C-SGN, which may respond with attach accept; small data may then be sent from UE, thus the C-SGN would know it supports small data over C-plane and has determined to accept small data from UE.  0073, a C-SGN node may comprise combined MME and SGSN functionalities thus comprises a mobility management entity),
wherein the UE is configured to CloT data to the MME (see at least 0078 and fig. 7, small data may then be sent from UE to C-SGN).
Griot does not explicitly teach: set first information indicating that the UE can support CIOT data transfer using the C-plane or the U-plane…ATTACH REQUEST message including the first information, or: ATTACH ACCEPT message including second information indicating whether the MME supports the CloT data transfer using the C-plane or the U-plane.  Palanisamy from an analogous art teaches wherein a UE and MME may exchange attach request/accept messaging including indication of small data capability over control plane or data (user) plane (see at least 0017, an attach request from a UE to MME may include an indication the UE supports small data procedures; an attach response may be sent accordingly, indicating small data can be communicated.  0006 and 0039, small data may be communicated over a combination of control plane and/or data (user) plane, thus small data may be supported for both control and/or data planes.  Also see 0114-0115 and table 5-6, attach request and accept messages may include a field to indicate small data capability (0122, a bit may be used)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Palanisamy to the system of Griot, so the UE sends the attach request to the C-SGN (MME node) while including (setting) indication data that the UE supports small data capability i.e. over control plane and/or user plane, and the C-SGN node includes a small data capability in the ATTACH accept message accordingly, as suggested by Palanisamy.  The motivation would have been to enhance connectivity by notifying the MME node of UE small data procedure information so it may send back an appropriate attach response for allowing small data transmission (Palanisamy 0017).
wherein the UE is configured to send, to a base station, an RRC (Radio Resource Control) message after completion of an ATTACH procedure, the RRC message including third information indicating the CloT data transfer using the C-plane, and wherein the base station is configured to send the third information to the MME.  Palanisamy teaches sending data over C-plane when supported/accepted after attachment, C-plane including RRC messaging (see at least 0017, small data may be communicated after the attach procedure; 0015, control plane may comprise RRC messaging), and Jain from an analogous art teaches small data may be included in RRC messaging to a base station which is sent on to MME (see at least 0076 and fig. 6, UE may send small data payload to the base station as part of RRC messaging, thus comprising information indicating data is sent/transferred on C-plane; 0077 and fig. 6, base station may forward received small data payload to MME).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Palanisamy and Jain to the system of Griot, so the UE may send the data via RRC message (thus indicating data transfer using C-plane) to the base station after the attach messaging for C-plane support/acceptance, as suggested by Palanisamy and Jain, and the BS sends small data messaging onwards to MME, as suggested by Jain.  The motivation would have been to enhance connectivity by adapting a well known RRC message suitable for uplink CIoT data to base station (Palanisamy 0015, Jain 0076, fig. 6) and facilitate uplink signaling by forwarding small data onwards to the destination (Jain 0077, fig. 6).
For claim 8, Griot teaches: An MME (Mobility Management Entity) for a mobile communication system (0073, a C-SGN node may comprise combined MME and SGSN functionalities thus comprises a mobility management entity), the MME comprising:
at least one processor: and
at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to:
(see at least 0073, a UE (0070, may be CIOT UE) may request a connection to a combined SGN (C-SGN) node when it desires to connect for small data over control plane transmission, thus the UE would know it supports small data over C-plane.  See at least 0077-0078 and fig. 7, a UE may send an attach request through a eNB to reach the C-SGN);
send, to the UE, an ATTACH ACCEPT message (see at least 0077-0078 and fig. 7, the C-SGN may respond with attach accept; small data may then be sent from UE, thus the C-SGN would know it supports small data over C-plane and has determined to accept small data from UE),
receive, from the UE, the CIOT data using the C-plane (see at least 0078 and fig. 7, small data may then be sent from UE to C-SGN).
Griot does not explicitly teach: including first information indicating that the UE can support CIOT (Cellular Internet of Things) data transfer using a C-plane (Control plane) or the U-plane, or: ATTACH ACCEPT message including second information indicating whether the MME can support the CloT data transfer using the C-plane or the U-plane.  Palanisamy from an analogous art teaches wherein a UE and MME may exchange attach request/accept messaging including indication of small data capability over control plane or data (user) plane (see at least 0017, an attach request from a UE to MME may include an indication the UE supports small data procedures; an attach response may be sent accordingly, indicating small data can be communicated.  0006 and 0039, small data may be communicated over a combination of control plane and/or data (user) plane, thus small data may be supported for both control and/or data planes.  Also see 0114-0115 and table 5-6, attach request and accept messages may include a field to indicate small data capability (0122, a bit may be used)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Palanisamy to the system of Griot, so the UE sends the attach request to the C-SGN (MME node) while including (setting) indication data that the UE supports small (Palanisamy 0017).
Griot does not explicitly teach: receive third information from a base station, the base station receiving, from the UE, after completion of an ATTACH procedure, an RRC (Radio Resource Control) message including the third information indicating the CloT data transfer using the C-plane.  Palanisamy teaches sending data over C-plane when supported/accepted after attachment, C-plane including RRC messaging (see at least 0017, small data may be communicated after the attach procedure; 0015, control plane may comprise RRC messaging), and Jain from an analogous art teaches small data may be included in RRC messaging to a base station which is sent on to MME (see at least 0076 and fig. 6, UE may send small data payload to the base station as part of RRC messaging, thus comprising information indicating data is sent/transferred on C-plane; 0077 and fig. 6, base station may forward received small data payload to MME).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Palanisamy and Jain to the system of Griot, so the UE may send the data via RRC message (thus indicating data transfer using C-plane) to the base station after the attach messaging for C-plane support/acceptance, as suggested by Palanisamy and Jain, and the BS sends small data messaging onwards to MME, as suggested by Jain.  The motivation would have been to enhance connectivity by adapting a well known RRC message suitable for uplink CIoT data to base station (Palanisamy 0015, Jain 0076, fig. 6) and facilitate uplink signaling by forwarding small data onwards to the destination (Jain 0077, fig. 6).
For claim 10, Griot teaches: A UE (User Equipment) in a mobile communication system (see at least fig. 7, the UE), the UE comprising:

at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to:
support CloT (Cellular Internet of Things) data transfer using a C-plane (Control plane) (see at least 0073, a UE (0070, may be CIOT UE) may request a connection to a combined SGN (C-SGN) node when it desires to connect for small data over control plane transmission, thus would know it supports small data over C-plane);
send an ATTACH REQUEST message to an MME (Mobility Management Entity) (see at least 0077-0078 and fig. 7, a UE may send an attach request through a eNB to reach the C-SGN);
receive, from the MME, an ATTACH ACCEPT message (see at least 0077-0078 and fig. 7, a UE may send an attach request through a eNB to reach the C-SGN, which may respond with attach accept; small data may then be sent from UE, thus the C-SGN would know it supports small data over C-plane and has determined to accept small data from UE.  0073, a C-SGN node may comprise combined MME and SGSN functionalities thus comprises a mobility management entity),
send the CloT data to the MME using the C-plane (see at least 0078 and fig. 7, small data may then be sent from UE to C-SGN).
Griot does not explicitly teach: set first information indicating that the UE can support CIOT (Cellular Internet of Things) data transfer using a C-plane or a U-plane…ATTACH REQUEST message including the first information, or: ATTACH ACCEPT message including second information indicating that the MME can support the CloT data transfer using the C-plane or the U-plane.  Palanisamy from an analogous art teaches wherein a UE and MME may exchange attach request/accept messaging including indication of small data capability over control plane or data (user) plane (see at least 0017, an attach request from a UE to MME may include an indication the UE supports small data procedures; an attach response may be sent accordingly, indicating small data can be communicated.  0006 and 0039, small data may be communicated over a combination of control plane and/or data (user) plane, thus small data may be supported for both control and/or data planes.  Also see 0114-0115 and table 5-6, attach request and accept messages may include a field to indicate small data capability (0122, a bit may be used)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Palanisamy to the system of Griot, so the UE sends the attach request to the C-SGN (MME node) while including (setting) indication data that the UE supports small data capability i.e. over control plane and/or user plane, and the C-SGN node includes a small data capability in the ATTACH accept message accordingly, as suggested by Palanisamy.  The motivation would have been to enhance connectivity by notifying the MME node of UE small data procedure information so it may send back an appropriate attach response for allowing small data transmission (Palanisamy 0017).
Griot does not explicitly teach: send, to a base station an RRC (Radio Resource Control) message after completion of an ATTACH procedure, the RRC message including third information indicating the CloT data transfer using the C-plane, the base station sending the third information to the MME.  Palanisamy teaches sending data over C-plane when supported/accepted after attachment, C-plane including RRC messaging (see at least 0017, small data may be communicated after the attach procedure; 0015, control plane may comprise RRC messaging), and Jain from an analogous art teaches small data may be included in RRC messaging to a base station which is sent on to MME (see at least 0076 and fig. 6, UE may send small data payload to the base station as part of RRC messaging, thus comprising information indicating data is sent/transferred on C-plane; 0077 and fig. 6, base station may forward received small data payload to MME).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Palanisamy and Jain to the system of Griot, so the UE may send the data via RRC message (thus indicating data transfer using C-plane) to the base station after the attach messaging for C-plane support/acceptance, as (Palanisamy 0015, Jain 0076, fig. 6) and facilitate uplink signaling by forwarding small data onwards to the destination (Jain 0077, fig. 6).
Claim 11 recites a method substantially similar to the apparatus of claim 7 and is rejected under similar reasoning.
Claim 12 recites a method substantially similar to the apparatus of claim 8 and is rejected under similar reasoning.
Claim 14 recites a method substantially similar to the apparatus of claim 10 and is rejected under similar reasoning.

Claim 15, 16, 18 rejected under 35 U.S.C. 103 as being unpatentable over Griot et al. (US 2016/0373976) in view of Palanisamy et al. (US 2018/0152984) in view of Jain et al. (US 2013/0083726) in view of Ahluwalia et al. (US 2011/0014912).
For claim 15, Griot, Palanisamy, Jain teach claim 7, Jain further teaches RRC message may comprise RRC setup complete (see at least 0076, small data may be in RRC setup complete message), but not explicitly: wherein the RRC message includes a service request message.  Ahluwalia from an analogous art teaches RRC connection setup complete may be used to carry service request (see at least 0026, UE may send RRC connection setup complete which may include service request to the eNB).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ahluwalia to the system of claim 7, so the RRC connection setup complete message comprises a service request, as suggested by Ahluwalia.  The motivation would have been to facilitate control signaling by implementing well known service request messaging for UE connection (Ahluwalia 0026-0027).

Claim 18 recites limitations substantially similar to the apparatus of claim 15 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liao (US 2013/0080597) discloses a method of handling small data transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467